
	

114 HCON 46 IH: Expressing the sense of the Congress that the National Institutes of Health should encourage a global pediatric clinical trial network, and for other purposes.
U.S. House of Representatives
2015-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. CON. RES. 46
		IN THE HOUSE OF REPRESENTATIVES
		
			May 14, 2015
			Mr. Pitts submitted the following concurrent resolution; which was referred to the Committee on Energy and Commerce
		
		CONCURRENT RESOLUTION
		Expressing the sense of the Congress that the National Institutes of Health should encourage a
			 global pediatric clinical trial network, and for other purposes.
	
	
 That it is the sense of the Congress that— (1)the National Institutes of Health should encourage a global pediatric clinical trial network through the allocation of grants, contracts, or cooperative agreements to supplement the salaries of new and early investigators who participate in the global pediatric clinical trial network;
 (2)National Institutes of Health grants, contracts, or cooperative agreements should be awarded, solely for the purpose of supplementing the salaries of new and early investigators, to entities that participate in the global pediatric clinical trial network;
 (3)the Food and Drug Administration should engage the European Medicines Agency and other foreign regulatory entities during the formation of the global pediatric clinical trials network to encourage their participation; and
 (4)once a global pediatric clinical trial network is established and becomes operational, the Food and Drug Administration should continue to engage the European Medicines Agency and other foreign regulatory entities to encourage and facilitate their participation in the network with the goal of enhancing the global reach of the network.
			
